UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6403



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ANDRE GERARD LEWIS,

                                            Defendant - Appellant.




Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-99-314)




                             No. 02-6851



In Re: ANDRE GERARD LEWIS,

                                                      Petitioner.
                             No. 02-6925



In Re: ANDRE GERARD LEWIS,

                                                                 Petitioner.




        On Petitions for Writs of Mandamus.           (CR-99-314)


Submitted:   July 25, 2002                  Decided:      August 14, 2002


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


No. 02-6403 affirmed and Nos.         02-6851   and    02-6925    denied   by
unpublished per curiam opinion.


Andre Gerard Lewis, Appellant Pro Se. John Staige Davis, V, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

       In No. 02-6403 Andre Gerard Lewis appeals the district court’s

order denying his motion for grand jury transcripts.                Because we

find       Lewis   failed   to   show   a   particularized   need    for     the

transcripts, see United States v. Chase, 372 F.2d 453 (4th Cir.

1967), we affirm. We deny Lewis’ motions for an evidentiary hearing

and for in camera review of the transcripts.

       In No. 02-6851 and No. 02-6925 Lewis has filed petitions for

writs of mandamus in this court.*           Mandamus is a drastic remedy to

be used only in extraordinary circumstances. Kerr v. United States

Dist. Court, 426 U.S. 394, 402 (1976).             Mandamus relief is only

available when there are no other means by which the relief sought

could be granted, see In re Beard, 811 F.2d 818, 826 (4th Cir.

1987), and it may not be used as a substitute for appeal.                  In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).              The party

seeking mandamus relief carries the heavy burden of showing that he

has "no other adequate means to attain the relief he desires" and

that his right to such relief is clear and indisputable.                Allied

Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).                Lewis has

not made such a showing.          Accordingly, we deny his petitions for



       *
       We construe the petition requesting this court to review the
sufficiency of the indictment and the grand jury proceedings as a
petition for a writ of habeas corpus. Because Lewis has not filed
a motion for authorization to file a successive § 2255 motion under
28 U.S.C.A. § 2244 (West 1994), we dismiss this petition.


                                        3
writs of mandamus.   We grant Lewis’ request to proceed in forma

pauperis.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                     No. 02-6403 - AFFIRMED

                     Nos. 01-6951 & 01-6925 - PETITIONS DENIED




                                 4